FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JOHN DUNLAP, on behalf of himself       
and all others similarly situated,
                                              No. 03-56511
                 Plaintiff-Appellant,
                 v.                            D.C. No.
                                            CV-02-02393-BTM
CREDIT PROTECTION ASSOCIATION,
                                               OPINION
L.P.,
                Defendant-Appellee.
                                        
       Appeal from the United States District Court
           for the Southern District of California
       Barry T. Moskowitz, District Judge, Presiding

                   Argued and Submitted
             June 7, 2005—Pasadena, California

                    Filed August 16, 2005

     Before: Betty B. Fletcher, Pamela Ann Rymer, and
            Raymond C. Fisher, Circuit Judges.

                     Per Curiam Opinion




                            10703
               DUNLAP v. CREDIT PROTECTION ASSOC’N                   10705
                              COUNSEL

Robert L. Arleo, New York, New York, and Jeffrey P. Fink,
San Diego, California, for the plaintiff-appellant.

Stephen H. Turner, David J. Kaminski, and Joseph R.
Zamora, Los Angeles, California, for the defendant-appellee.


                               OPINION

PER CURIAM:

   Plaintiff-appellant John Dunlap claims that the use of the
name, “Credit Protection Association,” in the context of a
debt collection letter, violates various provisions of the Fair
Debt Collection Practices Act (“FDCPA”). 15 U.S.C.
§ 1692e. The district court dismissed the case on the plead-
ings and granted judgment in favor of the defendant-appellee,
Credit Protection Association, L.P. (“CPA”). We affirm.1

   Dunlap allegedly incurred a debt of $12.90 to Blockbuster
Video. Blockbuster referred the alleged debt to CPA for col-
lection purposes. On November 15, 2002, CPA sent a collec-
tion or “dunning” letter to Dunlap. The letterhead bears the
defendant’s name, “Credit Protection Association,” in large,
capital lettering. The letterhead’s sub-headings indicate that
CPA is a “nationwide collection company” and warn that the
letter “is an attempt to collect a debt” and that “any informa-
tion obtained will be used for that purpose,” in compliance
with the FDCPA. 15 U.S.C. § 1692e(11). The body of the let-
   1
     We review a judgment dismissing a case on the pleadings de novo.
Turner v. Cook, 362 F.3d 1219, 1225 (9th Cir. 2004). “A judgment on the
pleadings is properly granted when, taking all the allegations in the plead-
ings as true, the moving party is entitled to judgment as a matter of law.”
Owens v. Kaiser Foundation Health Plan, Inc., 244 F.3d 708, 713 (9th
Cir. 2001) (internal quotation marks and citation omitted).
10706        DUNLAP v. CREDIT PROTECTION ASSOC’N
ter notifies Dunlap that Blockbuster’s records indicate that his
account is past due and informs him of his right to dispute the
debt, as required by 15 U.S.C. § 1692g(a).
   The FDCPA broadly prohibits a debt collector from using
“any false, deceptive, or misleading representation or means
in connection with the collection of any debt.” 15 U.S.C.
§ 1692e. “Without limiting the general application of the fore-
going,” § 1692e also specifically proscribes various debt col-
lection practices. Dunlap argues that the CPA letter violates
§ 1692e generally, as well as subsection 1692e(2)(A), which
prohibits the false representation of “the character, amount, or
legal status of any debt,” and subsection 1692e(5), which pro-
hibits “[t]he threat to take any action that cannot legally be
taken or that is not intended to be taken.”
   All of Dunlap’s claims are based on the following reason-
ing: use of the name, “Credit Protection Association,” coupled
with the demand for payment, implies that CPA will damage
the debtor’s credit by reporting the debt to credit reporting
agencies if a payment is not made. In other words, the name
implies that the debtor must make a payment in order to “pro-
tect his credit.” Because credit reporting agencies generally
do not report de minimis debts, and CPA has no intention of
actually reporting debtors who owe only de minimis amounts,
the name’s implication is misleading and threatens unintended
action.
   [1] The impact of language alleged to violate the FDCPA
is judged under the “least sophisticated debtor” standard. See,
e.g., Swanson v. Southern Or. Credit Serv., Inc., 869 F.2d
1222, 1227 (9th Cir. 1988). We find that CPA’s letter would
not impermissibly mislead the least sophisticated debtor into
believing that his credit would be damaged by a failure to pay
a de minimis debt. Any inference regarding credit reporting
that can be drawn from CPA’s name is, at best, very weak.
Moreover, any such inference is not sustained by the letter’s
main text, which mentions nothing about credit reporting,
complies with FDCPA requirements, and is straightforward
and non-threatening. Although CPA does not inform debtors
              DUNLAP v. CREDIT PROTECTION ASSOC’N              10707
that de minimis debts are rarely reported, the mere omission
of this information is not so misleading that it violates the
FDCPA.
   [2] Nor is there any threat of unintended action: CPA’s col-
lection letter, at worst, only vaguely and generally implies
that the reader should pay his debt in order to protect his
credit rating. In Wade v. Regional Credit Ass’n, 87 F.3d 1098
(9th Cir. 1996), the challenged dunning letter contained state-
ments that warned of possible credit-rating damage far more
expressly than any language in the CPA letter, yet we con-
cluded that the Wade letter contained “no threat.” Id. at 1099-
1100.2 Thus, even assuming that the least sophisticated debtor
would construe CPA’s notice as some kind of warning, it can-
not be characterized as a threat for the purpose of 15 U.S.C.
§ 1692e(5) under the standard set in Wade.
   [3] Dunlap does not explain with specificity how CPA’s
dunning letter falsely represents the character, amount, or
legal status of his debt in violation of § 1692e(2)(A); nor does
Dunlap cite any cases that support this claim. We therefore
conclude that this claim is without merit.
   AFFIRMED.




  2
    The relevant portion of the letter in Wade contained the following
statements:
      WHY HAVEN’T WE HEARD FROM YOU? OUR RECORDS
      STILL SHOW THIS AMOUNT OWING.
      If not paid TODAY, it may STOP YOU FROM OBTAINING
      credit TOMORROW. PROTECT YOUR CREDIT REPUTA-
      TION. SEND PAYMENT TODAY.
      ...
      DO NOT DISREGARD THIS NOTICE. YOUR CREDIT MAY
      BE ADVERSELY AFFECTED.
Wade, 87 F.3d at 1099.